Citation Nr: 0504131	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  01-08 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for osteochondritis 
dissecans with traumatic arthritis, right ankle, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an effective date earlier than November 
28, 2000, for an award of a 10 percent rating for 
osteochondritis dissecans with traumatic arthritis, right 
ankle, to include a claim of clear and unmistakable error 
(CUE) in a February 1, 1996 decision.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service connected 
disorders (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from November 1974 to April 
1975.

This case come before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), to include a May 2001 rating wherein the rating 
assigned for the veteran's service-connected right ankle 
disability was increased from noncompensable to 10 percent, 
effective as of November 28, 2000.  In September 2003, the 
Board remanded the claims for additional development.  In 
October 2004, the RO again denied the claims, to include the 
issue of whether entitlement to an effective date earlier 
than November 28, 2000 for the 10 percent rating for the 
veteran's right ankle disability was warranted based on a 
claim of CUE in a February 1, 1996 RO decision.  In October 
2004, the RO also granted a temporary total rating for the 
period from July 29, 2003 to February 1, 2004, see 38 C.F.R. 
§ 4.30 (2004), based on treatment of the veteran's right 
ankle disability, and continued the 20 percent rating as of 
February 1, 2004.  

The veteran has raised the issues of entitlement to service 
connection for a left knee and left hip disorder, with both 
disorders claimed as secondary to service-connected 
disabilities.  See 38 C.F.R. § 3.310 (2004).  These issues 
have not been adjudicated by the agency of original 
jurisdiction, and are referred to the RO for appropriate 
action.  




FINDINGS OF FACT

1.  The veteran's claim for an increased rating was received 
on November 28, 2000.

2.  Prior to November 28, 2000, the veteran's osteochondritis 
dissecans with traumatic arthritis, right ankle, was not 
productive of malunion with moderate deformity of the os 
calcis or astragalus.  

3.  Prior to July 29, 2003, the veteran's osteochondritis 
dissecans with traumatic arthritis, right ankle, was not 
productive of malunion with marked deformity of the os calcis 
or astragalus.  

4.  As of February 1, 2004, the veteran's osteochondritis 
dissecans with traumatic arthritis, right ankle, is not 
productive of ankylosis, nor does it present such an unusual 
disability picture as to render application of the regular 
rating schedule provisions impracticable.
 
5.  The RO's February 1996 decision was not based on CUE as 
it represented a reasonable application of the known facts to 
the law then in existence; the factual evidence and competent 
medical opinion of record did not show that the veteran was 
entitled to a compensable rating for his right ankle 
disability.

6.  The veteran has four years of high school; he has about 
eight years' experience as a bail bondsman; he last worked in 
1994.

7.  The veteran's service connected disabilities are 
osteochondritis dissecans with traumatic arthritis, right 
ankle, evaluated as 20 percent disabling; and postoperative 
scar, right ankle, evaluated as 10 percent disabling; his 
combined evaluation is 30 percent; his service-connected 
disabilities do not preclude him from engaging in some form 
of substantially gainful employment consistent with his 
education and occupational experience.




CONCLUSIONS OF LAW

1.  Prior to November 28, 2000, the criteria for a 
compensable rating for service-connected osteochondritis 
dissecans with traumatic arthritis, right ankle, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5270, 5271, 5272, 5273 and 5274 (2004).

2.  Prior to July 29, 2003, the criteria for a rating in 
excess of 10 percent for service-connected osteochondritis 
dissecans with traumatic arthritis, right ankle, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5270, 5271, 5272, 5273 and 5274 (2004).

3.  As of February 1, 2004, the criteria for a rating in 
excess of 20 percent for service-connected osteochondritis 
dissecans with traumatic arthritis, right ankle, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5270 and 5273 (2004).

4.  The RO did not commit CUE in its February 1996 decision 
in not granting a compensable rating for the veteran's 
osteochondritis dissecans with traumatic arthritis, right 
ankle.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5270-5274 (1991); 
38 C.F.R. § 3.105 (2004).

5.  The criteria for an effective date prior to November 28, 
2000 for a 10 percent rating for service-connected 
osteochondritis dissecans with traumatic arthritis, right 
ankle, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2004).

6.  The criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 
3.342, 4.16 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.  

To the extent that the veteran has presented a CUE claim, 
these claims must be based on the record and law that existed 
at the time of the prior adjudication in question.  38 C.F.R. 
§ 20.1403(b) (2004).  The Court has held that the VCAA is not 
applicable to such claims.  See Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc).  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's May 2001 and October 2004 rating 
decisions that the evidence did not show that the 


criteria for an increased evaluation for his service-
connected right ankle disability, TDIU, and/or an effective 
date earlier than November 28, 2000 for the 10 percent rating 
for the veteran's right ankle disability, had been met.  
Those are the key issues in this case, and the rating 
decisions, as well as the July 2001 statement of the case 
(SOC) and the October 2004 supplemental statement of the case 
(SSOC), informed the appellant of the relevant criteria.  In 
addition, in July 2004, the RO sent the veteran a letter 
notifying him of the VCAA (hereinafter "VCAA notification 
letter").  This letter identified the information and 
evidence the RO would obtain and the information and evidence 
the veteran was responsible to provide.  The Board concludes 
that the discussions therein adequately informed the veteran 
of the information and evidence needed to substantiate his 
claim, thereby meeting the notification requirements of the 
VCAA.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With regard to the content of the RO's VCAA notification 
letter, the Board notes that in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  



In this case, in VCAA notification letter, the veteran was 
informed that VA would obtain relevant records from any 
Federal Agency, to include medical records from the military, 
from VA hospitals (including private facilities where VA 
authorized treatment) or from the Social Security 
Administration.  He was further notified that on his behalf, 
VA would make reasonable efforts to obtain relevant records 
not held by any Federal Agency, to include medical records 
from State or local governments, private doctors and 
hospitals, or current or former employers.  He was notified 
that it was still his responsibility to make sure that 
records not held by a Federal department or agency were 
received by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  Additional evidence was 
subsequently associated with the claims files.  It appears 
that the all elements required for proper notice under the 
VCAA, to include the "fourth element" as set forth in 
Pelegrini, have been satisfied.  

The Board further notes that the July 2004 VCAA notification 
letter was sent to the veteran after the RO's May 2001 
decision that is the basis for two of the issues on appeal.  
As noted in Pelegrini II, the plain language of 38 U.S.C.A. 
§ 5103(a) requires that this notice be provided relatively 
soon after VA receives a complete or substantially complete 
application for benefits; thus, the Court held that under 
section 5103(a), a service-connection claimant must be given 
notice before an initial unfavorable RO decision on the 
claim.  

However, in reviewing AOJ determinations on appeal, the Board 
is required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2004).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the July 2004 letter provided to the appellant was not 
given prior to the first AOJ adjudication of two of the 
claims, it was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the letter fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the July 
2004 letter was sent, the case was readjudicated and in 
October 2004 a Supplemental Statement of the Case was 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available service medical, VA and non-VA treatment records.  
The veteran has been afforded VA examinations covering the 
claimed disability.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  



II.  Increased Rating

The veteran's claim for an increased rating was received on 
November 28, 2000.  In May 2001, the RO granted the claim to 
the extent that it assigned a 10 percent evaluation, with an 
effective date of November 28, 2000 for the 10 percent 
rating.  The veteran appealed.  In October 2004, the RO 
increased the veteran's rating to the extent that it assigned 
a 20 percent evaluation, with an effective date of February 
1, 2004.  However, since this increase did not constitute a 
full grant of the benefit sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Finally, the Board notes that a temporary total 
rating under 38 C.F.R. § 4.30 (2004) is in effect from July 
29, 2003 to February 1, 2004.

Given the foregoing, issue at this point may be stated as: 1) 
whether a compensable rating is warranted prior to November 
28, 2000, 2) whether a rating in excess of 10 percent is 
warranted between November 28, 2000 and July 29, 2003, and 3) 
whether a rating in excess of 20 percent is warranted as of 
February 1, 2004.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.

The RO has evaluated the veteran's service-connected 
osteochondritis dissecans of the right talus with traumatic 
arthritis, right ankle, under 38 C.F.R. 4.71a, DC 5273.  
Under DC 5273, a 10 percent rating is warranted for "Os 
calcis or astragalus, malunion of: moderate deformity."  A 
20 percent rating is warranted for this disorder with a 
marked deformity.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a  mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  See 38 C.F.R. 4.31 
(2004).

Ankylosis is stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

The average normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II.

As for the history of the veteran's right ankle disorder, see 
38 C.F.R. § 4.1 (2004), private medical reports dated prior 
to service show that in 1974, the veteran was treated for 
what was described as "strained fibulotalar ligaments," and 
right foot and ankle strain.  His treatment included 
placement in a plaster cast.  The veteran's service medical 
records show that in January 1975, he was diagnosed with 
osteochondritis dissecans of the right ankle.  That same 
month, he underwent an excision of an osteochondritic 
fragment of the lateral dome of the right talus.  The leg was 
casted.  By March 1975, he was noted to have an excellent 
range of motion with full weightbearing.  His March 1975 
separation examination report shows that his feet and lower 
extremities were clinically evaluated as normal.  VA 
outpatient treatment reports, dated in February 1994, show 
treatment for right ankle pain, and diagnoses that included 
post-traumatic arthritis of the right ankle.  A December 1995 
VA examination report shows that the veteran ambulated 
without any evidence of a limp.  On examination, the ankle 
had no swelling, discoloration or deformity, and there was a 
normal range of motion in dorsiflexion, plantar flexion, 
inversion and eversion.  A subtalar joint examination 
revealed good stability.  The examiner noted, "Essentially, 
he had a normal exam with the exception of the surgical scar 
over the anterolateral portion of the ankle in keeping with 
his prior surgery for excision of the bony fragments."  The 
examiner noted that there was X-ray evidence of possible 
degenerative changes in the talus, but no evidence of loss 


of mortis, height.  There was also a possible slight widening 
of the medial mortis that was not thought to represent a 
pathological problem.  The impression was status post 
osteochondritis dissecans with some early degenerative 
changes present.  

1.  Prior to November 28, 2000

The veteran's claim for an increased rating was received on 
November 28, 2000.  Therefore, he may be assigned an 
effective date for any increased rating as early as November 
28, 1999, if otherwise established by the evidence.  See 38 
C.F.R. § 3.400(o)(2) (2004).  

The RO's May 2001 decision shows that it assigned an 
effective date of November 28, 2000 for the veteran's 10 
percent rating based on a January 2001 VA examination report.  
The only relevant medical evidence dated between November 
1999 and November 28, 2000 is a VA outpatient treatment 
report, dated in December 1999.  This report shows that the 
veteran received treatment for right ankle pain.  On 
examination, the right ankle had no swelling or erythema.  
The impression was musculoskeletal strain of the right ankle.  
He was given an ACE bandage and advised to use moist heat and 
take Motrin.  

The Board finds that the evidence is insufficient to show 
that the veteran had a malunion of the os calcis or 
astragalus manifested by a moderate deformity, and that the 
criteria for a 10 percent rating under DC 5273 are not shown 
to have been met prior to November 28, 2000.  In addition, as 
the evidence does not show that the veteran had ankylosis of 
right ankle, a moderate limitation of motion of the right 
ankle, ankylosis of the subastragalar or tarsal joint, or an 
astragalectomy, therefore, the criteria for a 10 percent 
rating are not shown to have been met under any other 
diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  With regard to DC 5271, the Board has also 
considered the possibility of entitlement to a 10 percent 
rating under 38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995).  See also VAOPGCPREC 
36-97, 63 Fed. Reg. 31,262 (1998).  However, the evidence 
does not show functional loss due to pain to warrant an 
earlier effective date.  For example, there is no evidence of 
such symptoms as 


limitation of motion, muscle weakness, atrophy, or 
incoordination.  Accordingly, the Board finds that the 
criteria for a compensable rating for the veteran's right 
ankle disability have not been met.  

2.  November 28, 2000 to July 29, 2003

The relevant medical evidence includes a January 2001 VA 
joints examination report which shows that on examination, 
the veteran walked without any apparent discomfort or limp.  
He did not use a crutch, cane or brace.  On examination, the 
ankles had no significant deformity or swelling.  There was 
no tenderness or crepitus and no valgus or varus deformity.  
The right ankle had a full range of motion, with dorsiflexion 
from 0 to 20 degrees and plantar flexion from 0 to 45 
degrees.  The diagnosis was history of possible traumatic 
arthritis of the right ankle joint with chronic pain.  In an 
addendum, the examiner noted that X-ray findings suggested a 
talar fracture or osteochondritis with possible avascular 
necrosis of the lateral aspect of the talar bone.  

A March 2002 VA X-ray report for the right ankle contains an 
impression of "Primary concern is for an area of 
osteochondritis dissecans involving the lateral talar dome.  
Anterior tibiotalar degeneration.  Small calcaneal spur at 
the Achilles insertion.  Ossicle versus tiny chip or avulsion 
injury near the lateral gutter."  

A report from the VA's facility in Mountain Home, Tennessee 
(hereinafter "VA Mt. Home", dated in 2003 (the month is 
unclear), notes that the veteran "stands erectly and walks 
well without assistance."  

The Board finds that the evidence is insufficient to show 
that the veteran had a malunion of the os calcis or 
astragalus manifested by a marked deformity, and that the 
criteria for a 20 percent rating under DC 5273 are not shown 
to have been met.  There are simply no findings to support an 
increased rating.  In addition, as the evidence does not show 
that the veteran had ankylosis of the right ankle, a marked 
limitation of motion of the right ankle, ankylosis of the 
subastragalar or tarsal joint, or an astragalectomy, a rating 
in excess of 10 percent is not warranted under any other 
potentially applicable diagnostic code.  Schafrath.  With 
regard to DC 5271, the Board has also considered the 
possibility of entitlement to a rating in excess of 10 
percent under 38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca.  
However, the evidence does not show functional loss due to 
pain to warrant a rating in excess of 10 percent.  For 
example, there is no evidence of such symptoms as limitation 
of motion, muscle weakness, atrophy, or incoordination.  
Accordingly, the Board finds that the criteria for a rating 
in excess of 10 percent rating for the veteran's right ankle 
disability have not been met.  

3.  As of February 1, 2004

The RO has evaluated the veteran's right ankle disability as 
20 percent disabling under DC 5273, with an effective date of 
February 1, 2004.  The 20 percent rating is the maximum 
rating provided for under DC 5273.  

A rating in excess of 20 percent is not warranted under any 
other potentially applicable diagnostic code.  Schafrath.  
Under 38 C.F.R. 4.71a, Diagnostic Code 5270 (2004), when the 
ankle is ankylosed in plantar flexion, between 30 degrees and 
40 degrees, or in dorsiflexion between 0 and 10 degrees, a 30 
percent rating is warranted.  However, the veteran's right 
ankle is not shown to be ankylosed.  See e.g., VA examination 
reports, dated in March and August of 2004.  Accordingly, a 
rating in excess of 20 percent is not warranted under DC 
5270.  

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  However, the record does 
not reflect frequent periods of hospitalization because of 
the veteran's service-connected disability in issue, nor has 
there been a showing of interference with his employment to a 
degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  In this regard, the veteran is shown to have 
undergone a diagnostic arthroscopy and debridement of his 
right ankle in July 2003, and the Board's discussion of the 
veteran's right ankle disorder on his employability, in Part 
IV., is incorporated 


herein.  Briefly stated, the evidence shows that the 
veteran's disabilities of the right ankle might limit him to 
sedentary employment, but it is insufficient to show that 
they preclude sedentary employment.  In summary, the evidence 
does not show that his right ankle disorder presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Thus, the record does not present an exceptional 
case where his currently assigned evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

III.  Earlier Effective Date

The veteran argues that he is entitled to an effective date 
earlier than November 28, 2000, for the award of a 10 percent 
rating for osteochondritis dissecans with traumatic 
arthritis, right ankle.  He argues, in part, that an earlier 
effective date is warranted based on clear and unmistakable 
error (CUE) in a final RO decision, dated in February 1996.  

A.  CUE

The veteran asserts that an earlier effective date is 
warranted based on clear and unmistakable error (CUE) in a 
February 1, 1996 decision.

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §  3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).  

On April 9, 1992, the veteran filed a claim for service 
connection for a right ankle condition.  In May 1992, the RO 
denied the claim, and the veteran appealed.  In April 1995, 
the Board remanded the claim for additional development, and 
in a rating decision, dated February 1, 1996, the RO granted 
service connection for osteochondritis dissecans of the right 
talus with traumatic arthritis.  The RO assigned a 
noncompensable (0 percent) rating, with an effective date of 
April 9, 1992.  There was no appeal, and this decision became 
final.  See 38 U.S.C.A. § 7105(c).  

The Board initially notes that the appellant has made only a 
general, nonspecific claim of CUE.  See e.g., veteran's 
letter, received May 9, 2002.  However, simply to claim CUE 
on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Fugo, 6 Vet. App. at 43-44; 
Crippen v. Brown, 9 Vet. App. 412 (1996).  Therefore, the 
Board finds that the appellant's arguments are insufficient 
to raise a CUE claim.  See Shockley v. West, 11 Vet. 
App. 208, 213-14 (1998).  

In addition, the Board points out that even assuming arguendo 
that a valid CUE claim had been raised, the RO's February 1, 
1996 decision, which granted service connection for a right 
ankle disability and assigned a noncompensable rating, cannot 
be considered CUE 

First, the veteran's claim was received on April 9, 1992, and 
the RO properly assigned an effective date for service 
connection commensurate with the date of receipt of the 
veteran's claim.  See 38 C.F.R. §  3.400(b)(2) (1995).  

Second, the RO's assignment of a noncompensable rating for 
the veteran's right ankle disability in February 1996 was not 
CUE.  

The RO evaluated the veteran's service-connected 
osteochondritis dissecans of the right talus with traumatic 
arthritis under 38 C.F.R. 4.71a, Diagnostic Code (DC) 5273 
(1995).  Under DC 5273, a 10 percent rating is warranted for 
"Os calcis or astragalus, malunion of: moderate deformity."  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  See 38 C.F.R. 4.31 
(1995).

At the time of the RO's February 1996 decision, the medical 
evidence included preservice private treatment reports, the 
veteran's service medical records, and post-service medical 
evidence.  The Board's discussion of the medical evidence 
pertaining to the veteran's right ankle disorder, as 
contained in Part II of this decision, is incorporated 
herein.  Briefly stated, at the time of the RO's February 
1996 decision, there was no evidence of a malunion of the os 
calcis or astragalus 


manifested by a moderate deformity.  In addition, the 
evidence did not show ankylosis of the right ankle, a 
moderate limitation of motion of the right ankle, ankylosis 
of the subastragalar or tarsal joint, or an astragalectomy, 
so as to warrant a compensable rating under DC's 5270, 5271, 
5272 or 5274.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  Finally, with regard to DC 5271, there was 
insufficient evidence of functional loss due to pain to 
warrant a compensable rating.  See 38 C.F.R. §§ 4.40, 4.45 
and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 204-205 
(1995).  For example, there was no evidence of such symptoms 
as limitation of motion, muscle weakness, atrophy, or 
incoordination.  

Based on the foregoing, the Board finds that there is no 
evidence of an "undebatable" error, which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made.  Id.  Rather, a review of the evidence, and the 
applicable statutory and regulatory provisions, clearly 
demonstrates that there was no failure by that RO to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  The appellant's claim that the 
February 1, 1996 rating decision was clearly and unmistakably 
erroneous must therefore be denied.  38 C.F.R. § 3.105(a).  

B.  Earlier Effective Date (other than CUE)

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. 
§ 3.400.  

For claims for increased disability compensation, an increase 
in disability compensation may be granted from the earliest 
date on which it is factually ascertainable that an increase 
in disability occurred if the claim for an increase is 
received within 1 year from that date.  See 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

To determine the correct effective date of the veteran's 10 
percent rating for his right ankle disability, the Board will 
first determine the date of receipt of the veteran's 
increased rating claim.  See generally 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  

As previously noted, in February 1996, the RO granted service 
connection for a right ankle disability, evaluated as 
noncompensable.  There was no appeal, and the RO's decision 
became final.  See 38 U.S.C.A. § 7105(c).  The veteran's 
claim for an increased rating was received on November 28, 
2000.  Subsequent to the RO's February 1996 decision, and 
prior to November 28, 2000, there is no evidence of an 
informal or formal claim for an increased rating for the 
veteran's right ankle disorder.  See 38 C.F.R. §§ 3.155, 
3.157 (2004).  

The next question to be answered, to determine the effective 
date of the 10 percent rating, is when the increase in 
disability occurred.  As the Board has determined that the 
earliest date of the veteran's increased rating claim is 
November 28, 2000, he could be granted an effective date as 
early as November 28, 1999 if it were factually ascertainable 
that an increase in disability had occurred within that year.  
See 38 C.F.R. § 3.400(o)(2); Harper, 10 Vet. App. at 126.  

However, in Part II of this decision, the Board determined 
that the criteria for a 10 percent rating have not been met 
prior to November 28, 2000.  The Board's discussion of this 
issue, as contained in Part II of this decision, is 
incorporated herein.  Accordingly, the Board finds that the 
criteria for an effective date prior to November 28, 2000 for 
a 10 percent rating for the veteran's right ankle disability 
have not been met, and that the claim must be denied.  See 38 
C.F.R. §§ 3.400(o)(2).  

IV.  TDIU

The veteran argues that TDIU is warranted because he cannot 
work due to his service-connected right ankle disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a).

A review of the RO's October 2004 decision shows that service 
connection is currently in effect for the following 
conditions: osteochondritis dissecans with 


traumatic arthritis, right ankle, evaluated as 20 percent 
disabling; and postoperative scar, right ankle, evaluated as 
10 percent disabling.  The veteran's combined evaluation is 
30 percent.  Given the foregoing, the veteran does not meet 
the minimum schedular requirements for a TDIU.  38 C.F.R. § 
4.16(a).

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  
Thus, whether or not the percentage requirements of 38 C.F.R. 
§ 4.16(a) are met, the ultimate question is whether the 
veteran's service-connected disabilities render him unable to 
secure and follow a substantially gainful occupation. Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration.

With regard to the veteran's education and employment 
history, in the veteran's TDIU application, received in 
January 2001, the veteran reported that he had four years of 
high school, and that he had last worked as a bail bondsman 
in 1994.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  



The Board initially notes that the veteran has a number of 
conditions for which service connection is not currently in 
effect.  In this regard, he is shown to have diabetes 
mellitus type II with associated neuropathy in his legs and 
macular edema, cervical spine disorders, a rotator cuff 
disorder, hearing loss, vertigo, chronic obstructive 
pulmonary disease, low back pain, and alcohol dependence.  
See e.g., VA Mt. Home treatment reports, dated in June, 
October and December of 2003; April 2004.  The disabling 
effects of these conditions cannot be considered in 
determining whether the veteran is entitled to a TDIU rating.  

The disabling manifestations of the veteran's service-
connected right ankle disability were discussed above, in 
connection with the evaluation of the right ankle disability.  

After considering all of the evidence, the Board concludes 
that the evidence does not show that the veteran is incapable 
of performing the physical and mental acts required by 
employment due to his service-connected disabilities.  When 
considering whether a TDIU rating is warranted under 38 
C.F.R. § 4.16(b), the evidence does not show that -- even 
when considering the limitations and exacerbations due to the 
veteran's service-connected right ankle disabilities -- some 
factor exists that takes this veteran's case outside the 
realm of the usual so as to render impracticable his 
schedular ratings.  In this case, the Board first notes that 
the schedular rating criteria are not inadequate to rate the 
veteran's right ankle disabilities, as they provide a range 
of ratings up to 40 percent for ankylosis of an ankle.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2004).  Second, the 
evidence shows that the veteran's disabilities of the right 
ankle might limit him to sedentary employment, but it is 
insufficient to show that they preclude sedentary employment.  
In this regard, although the veteran has reported that he has 
not worked since 1994, a January 2001 VA joints examination 
report shows that the veteran stated that he was unemployed 
"by choice" for the last two years, and that, "He stated 
he decided not to work for the last two years and depends on 
his wife, who has her own business, for living."  There is 
nothing in the medical evidence dated in 1994, or thereafter, 
which shows that he was unemployable at that time.  See e.g. 
December 1995 VA examination report (noting an essentially 
normal right ankle exam).  As 


for the more recent evidence, an August 2004 VA examination 
report shows that the veteran complained that he was 
"unemployable because of ankle pain and chronic pain 
management and medication."  He further complained that he 
could not drive because of his medication and ankle 
throbbing, and the examiner stated that the veteran was 
"unemployable from his driving activities."  However, an 
inability to drive, without more, would not implicate the 
criteria for an extraschedular rating, and the Board notes 
that the August 2004 examination report contains no findings 
whatsoever of such right ankle symptoms as limitation of 
motion, muscle weakness, atrophy, or incoordination.  
Furthermore, other recent medical evidence indicates that the 
veteran's chronic pain, and his inability to drive, are 
secondary to nonservice-connected conditions.  Specifically, 
a July 2003 report from VA Mtn. Home shows that a staff 
physician stated that the veteran was limited in bending, 
stooping, squatting, lifting, or prolonged standing and 
walking due to his chronic back pain and spinal disorder.  
This physician also stated that, "he also is restricted in 
driving due to his recurrent episodes of vertigo."  In 
summary, the evidence is insufficient to show that there is 
some factor which places the claimant in a different position 
than other veterans with the same disability ratings.  Van 
Hoose.  The Board therefore concludes that the preponderance 
of the evidence is against the claim that the veteran is 
currently precluded from engaging in substantial gainful 
employment by reason of his service-connected disabilities.  
Entitlement to TDIU is thus not established.

The Board emphasizes that a total rating based on individual 
unemployability is limited to consideration of service- 
connected disabilities.  For the reasons set forth above, the 
veteran's service-connected disabilities simply have not been 
shown to result in total disability.

V.  Conclusion

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Prior to November 28, 2000, a compensable rating for service-
connected osteochondritis dissecans with traumatic arthritis, 
right ankle, is denied.  

Prior to July 29, 2003, a rating in excess of 10 percent for 
service-connected osteochondritis dissecans with traumatic 
arthritis, right ankle, is denied.  

As of February 1, 2004, a rating in excess of 20 percent for 
service-connected osteochondritis dissecans with traumatic 
arthritis, right ankle, is denied.  

The claim for an effective date prior to November 28, 2000 
for a 10 percent rating for service-connected osteochondritis 
dissecans with traumatic arthritis, right ankle, based on the 
assertion that the RO's February 1996 decision, which 
evaluated the veteran's right ankle disability as 
noncompensable, should be revised or reversed on the grounds 
of CUE, is denied.

An effective date prior to November 28, 2000 for a 10 percent 
rating for service-connected osteochondritis dissecans with 
traumatic arthritis is denied.  

TDIU is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


